EXHIBIT 10.2

OCTOBER 8, 2009

MORGAN STANLEY UK LIMITED

 

 

MORGAN STANLEY ALTERNATIVE

RETIREMENT PLAN RULES

 

 



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE         PAGE  

1.

   INTERPRETATION      1   

2.

   ESTABLISHMENT OF THE PLAN      3   

3.

   ADMINISTRATION      4   

4.

   DELEGATION      4   

5.

   AMENDMENTS      5   

6.

   ELIGIBILITY AND JOINING      5       No Right to Continued Employment or
Participation      5   

7.

   CREDITS      6   

8.

   PARTICIPANTS’ NOTIONAL ACCOUNTS      6   

9.

   NOTIONAL INVESTMENT      6       Notional Investments available      6      
Participant elects allocation to Notional Investments      7       Information
     7       Performance      8       Amounts at Risk      8   

10.

   RETIREMENT BENEFITS      8       Normal retirement      8       Late
retirement      8       Early retirement      9   

11.

   COMMUTATION      9   

12.

   BENEFITS ON DEATH BEFORE NORMAL RETIREMENT DATE      9   

13.

   BENEFITS ON DEATH AFTER PENSION HAS BECOME PAYABLE      10   

14.

   BENEFICIARIES OF DEATH BENEFITS      11   

15.

   BENEFITS ON WITHDRAWAL      12   

16.

   PENSION INCREASES      12   

17.

   PAYMENT OF BENEFITS      12   

18.

   INSURANCE AND OTHER ANNUITIES AND INVESTMENTS      12   

19.

   PROVIDING BENEFITS UNDER OTHER SCHEMES      13   

20.

   FORFEITURE      13   

21.

   DEDUCTION OF TAX      13   

22.

   MONETARY OBLIGATIONS OF PARTICIPANTS      13   

23.

   SUSPENSION      14       Non-transferability      14   



--------------------------------------------------------------------------------

24.

   CHANGE OF PRINCIPAL COMPANY      15   

25.

   TERMINATION      15   

26.

   CONFLICTS WITH DESCRIPTIVE MATERIALS      15   

27.

   GOVERNING LAW      15   

 

2



--------------------------------------------------------------------------------

THIS DEED is made on the 8th day of October 2009

BY

MORGAN STANLEY UK LIMITED (company number 04071123) whose registered office is
at 25 Cabot Square, Canary Wharf, London, E14 4QF (the Principal Company)

WHEREAS:

(A) The Principal Company wishes to provide the Participants with the pension
and lump sum benefits described in this deed with effect on and from 6 April
2006.

(B) The Principal Company intends for participation in a Plan to be voluntary.
Each Plan is intended to enable the Principal Company to provide benefits for
Participants at its discretion.

NOW THIS DEED WITNESSES:

 

1. INTERPRETATION

1.1 In this Deed, the following words and expressions shall have the meanings
set out below:

Beneficiary means either a Designated Beneficiary or Default Beneficiary, as
appropriate.

Benefit Salary means, for a Participant,

(a) up to and including 30 April 2009, the amount notified by the Principal
Company to the Participant as being the annual rate of his base salary from the
Principal Company or the employer with whom he is in Employment for that Pay
Period; and

(b) on and from 1 May 2009, the amount notified by the Principal Company to the
Participant as being the annual rate of his base salary from the Principal
Company or the employer with whom he is in Employment for that Pay Period which
is pensionable. Benefit Salary shall be subject to caps for Managing Director
level, Executive Director level, Vice President level and levels below Vice
President, which will be determined by the Principal Company from time to time.

However, for the purposes of determining the benefits payable under clause 12,
but not the benefits payable in respect of any Class B Member or Class C Member,
the Participant’s Benefit Salary shall not exceed the Earnings Cap.

Class B Member and Class C Member means a Participant who would have been
regarded as a Class B Member or Class C Member under Inland Revenue limits (as
determined under previous legislation governing the taxation treatment of
occupational pension schemes and set out in IR12 (2001) “Practice Notes on the
Approval of Occupational Pension Schemes”), as in force immediately before
6 April 2006.

 

1



--------------------------------------------------------------------------------

Deed means this deed, as amended from time to time.

Default Beneficiary means a “Beneficiary” within the meaning given in Rule 37(A)
of the trust deed and rules governing the Main Plan.

Descriptive Materials means any applicable brochures, letters, memoranda or
other documents regarding the Plan, including all electronic-based materials.

Designated Beneficiary means the person designated by a Participant pursuant to
clause 14.1 to receive benefits in the event of the Participant’s death.

Earliest Retirement Date means the date at which the Participant reaches age 50
or, from 6 April 2010, age 55.

Earnings Cap means the permitted maximum defined in section 590C of the Income
and Corporation Taxes Act 1988. In respect of any tax year from 6 April 2006, it
shall be a figure determined by the Principal Company as the figure that would
have been applicable in that year had section 590C continued in force.

Employment means employment with the Principal Company or one of its affiliates
or subsidiaries, and/or Related Employment.

ITEPA means the Income Tax (Earnings and Pensions) Act 2003.

Normal Retirement Date means the date at which the Participant reaches age 60.

Main Plan means the Morgan Stanley UK Group Pension Plan.

Notional Account means, in respect of a Participant, the notional account
maintained in accordance with clause 8 (Participants’ Notional Accounts).

Notional Investments means the investment vehicles selected in accordance with
clause 9 (Notional Investments) used to measure the returns (positive or
negative) to be attributed to Participants’ Notional Accounts.

Participant means an employee who participates in a Plan in accordance with
clause 6.2.

Pay Period means, for a Participant, any period for which he receives a single
payment of Benefit Salary from the Principal Company or the employer with whom
he is in Employment.

Plan means, in respect of each Participant, the Plan governed by the Morgan
Stanley Alternative Retirement Plan Rules established by this Deed, as amended,
varied or supplemented from time to time.

Pre-April 2006 Main Plan Member means a Participant who was an active member of
the Main Plan immediately before 6 April 2006.

Principal Company means Morgan Stanley UK Limited (including any successor
thereto) or any person who becomes the Principal Company pursuant to clause
24.1.

 

2



--------------------------------------------------------------------------------

Related Employment means a Participant’s employment with an employer other than
the Principal Company or one of its affiliates or subsidiaries, where such
employment is recognised by the Principal Company in its discretion as Related
Employment.

Retirement Benefits Scheme means an employer-financed retirement benefits scheme
within the meaning of Chapter 2 of Part 6 of ITEPA, and which provides benefits
to which paragraph 10 of Part 6 of Schedule 3 to the Social Security
(Contributions) Regulations 2001 applies.

Special Discretionary Contributions means the amounts notionally credited to a
Participant’s Notional Account that are referred to in clause 7.2(b).

1.2 Any reference to any legislation shall be deemed to include any
modification, re-enactment or replacement of it for the time being in force.

1.3 The headings in this Deed have been inserted for convenience of reference
only and are to be ignored in any construction of the Plan.

1.4 Use of one gender includes the other, and the singular and plural include
each other.

 

2. ESTABLISHMENT OF THE PLAN

2.1 The Principal Company, with effect on and from 6 April 2006, hereby confirms
that the Plan shall be established in favour of each Participant.

2.2 The Principal Company intends that each Plan will be a Retirement Benefits
Scheme. However, the Principal Company may decide from time to time, either
because it is not practicable to pay benefits in respect of a Participant
primarily in pension form or for any other reason, that:

 

(a) in accordance with clause 11, a Participant’s benefit will be commuted and
paid in the form of a cash lump sum; and

 

(b) the cash lump sum so paid will either represent the Participant’s benefit in
its entirety, or represent such proportion of the Participant’s benefit that the
Plan does not qualify as a Retirement Benefits Scheme in respect of that
Participant.

In that event, the Plan in respect of that Participant will be treated as an
employer-financed retirement benefits scheme within the meaning of Chapter 2 of
Part 6 of ITEPA.

2.3 While and to the extent that the Plan is a Retirement Benefits Scheme in
respect of any Participant, it will not be a registered pension scheme following
the implementation of Part 4 (Pension Schemes etc) of the Finance Act 2004.

2.4 The Plan is unfunded. A Participant’s Notional Account represents at all
times an unfunded and unsecured contractual obligation of the Principal Company.
Each Participant and Beneficiary is an unsecured general creditor of the
Principal Company with respect to all obligations owed under the Plan.

 

3



--------------------------------------------------------------------------------

2.5 Subject to clause 18 below, amounts payable under the Plan shall be
satisfied solely out of the general assets of the Principal Company, subject to
the claims of its creditors. A Participant and a Participant’s Beneficiaries
will not have any interest in any fund or in any specific asset of the Principal
Company of any kind by reason of any amount credited to the Participant under
the Plan, nor shall a Participant or any Beneficiary or any other person have
any right to receive any distribution under the Plan except as, and to the
extent, expressly provided in this Deed. The Principal Company is not required
to segregate any funds or assets to provide for the distribution of a
Participant’s Notional Account or issue any notes or securities for the payment
thereof.

2.6 The Principal Company has no obligation to invest amounts corresponding to a
contribution in respect of a Participant and/or any appreciation thereon
(including, without limitation, in the Notional Investments a Participant
selects). If the Principal Company invests amounts corresponding to
contributions in any reference fund or applies any amounts in a swap or other
asset or transaction, such investment or application shall not confer on a
Participant any right or interest in any such reference fund or Notional
Investment.

2.7 The Participant will have no ownership or other interest in any financial or
other instrument or arrangement that the Principal Company may acquire or enter
into to hedge its obligations under the Plan.

 

3. ADMINISTRATION

3.1 The Principal Company is responsible for administering the Plan, including,
without limitation, determining Notional Investments offered, determining the
value from time to time of Participants’ Notional Accounts and interpreting the
Plan provisions and any Descriptive Materials.

3.2 The Principal Company will be the responsible person in relation to the Plan
for the purposes of ITEPA, unless the delegation of this role is permitted by
that Act and the Principal Company so delegates it.

 

4. DELEGATION

4.1 The Principal Company may, in its sole discretion, delegate some or all of
its authority and responsibilities pursuant to the Plan.

4.2 Each interpretation, determination or other action made or taken pursuant to
the Plan by the Principal Company from time to time shall, subject to any
dispute resolution procedure that may be in place from time to time in relation
to the Plan, be made or taken in its sole discretion and shall be final, binding
and conclusive on all persons.

 

4



--------------------------------------------------------------------------------

5. AMENDMENTS

5.1 The Principal Company may alter, amend or modify the Plan at any time in its
sole discretion. These amendments may apply retrospectively, and may include
(but are not limited to) changes that the Principal Company considers necessary
or advisable as a result of changes in, or the adoption or interpretation of,
any law, regulation, ruling, judicial decision or accounting standards, or in
order to ensure that benefits payable to a Participant are not subject to income
tax or national insurance premiums prior to payment or to reduce any tax or
national insurance premiums that may be payable, as appropriate.

5.2 If the amount of any Participant’s benefit is affected by an amendment under
clause 5.1, the Principal Company shall use reasonable endeavours to inform that
Participant within a reasonable period of the date of the change, although any
failure to do so shall not invalidate the change.

5.3 Any amendment shall be evidenced by deed executed by the Principal Company.

 

6. ELIGIBILITY AND JOINING

6.1 Any employee in Employment invited to join by the Principal Company shall be
eligible to participate in the Plan. The Principal Company may determine from
time to time in its sole discretion general criteria for eligibility to
participate in the Plan, but shall not be bound by such criteria to invite any
particular employee to participate in the Plan.

6.2 An employee who is eligible under clause 6.1 shall become a Participant with
effect from the first day of the month following the date (no later than the
15th day of any month) on which he submits a completed application form to the
Principal Company in such form as it shall prescribe from time to time, or such
other date (earlier or later) as the Principal Company determines.

No Right to Continued Employment or Participation

6.3 Neither the Plan nor any interpretation, determination or other action taken
or omitted to be taken pursuant to the Plan shall be construed as guaranteeing a
Participant’s Employment, a discretionary bonus or any particular level of
bonus, compensation or benefits, as giving a Participant any right to continued
Employment, during any period, nor shall they be construed as giving a
Participant any right to be reemployed by the Principal Company following any
termination of Employment.

6.4 In addition, neither the Plan nor any interpretation, determination or other
action taken or omitted to be taken pursuant to the Plan shall be deemed to
create or confer on a Participant any right to participate in the Plan, or in
any similar program that may be established by the Principal Company.

 

5



--------------------------------------------------------------------------------

7. CREDITS

7.1 The amounts to be notionally credited to a Participant’s Notional Account
and the date on which credits will be made will be agreed by the Principal
Company with each Participant from time to time.

7.2 The credits agreed under clause 7.1 may include:

 

(a) regular periodic credits; and

 

(b) other credits that are made at the discretion of the Principal Company and
are designated by the Principal Company as constituting Special Discretionary
Contributions for the purposes of the Plan.

 

8. PARTICIPANTS’ NOTIONAL ACCOUNTS

8.1 A Participant’s Notional Account from time to time shall be determined in
accordance with this clause 8. The credits referred to in clause 7 shall be
credited to the Participant’s Notional Account in accordance with the terms
agreed between the Principal Company and the Participant.

8.2 A Participant’s Notional Account shall, if the Principal Company so
determines in its absolute discretion and at times determined by the Principal
Company, be adjusted (positively or negatively) to reflect the returns on the
Notional Investments to which the Participant’s Notional Account is linked in
accordance with clause 9 (Notional investments).

8.3 A Participant’s Notional Account shall be reduced by an amount determined by
the Principal Company to reflect the costs associated with operating the
Participant’s Notional Account.

8.4 Any allocation of assets to a Participant’s Notional Account is for benefit
calculation purposes only. No Beneficiary is entitled to any Notional
Investments or assets.

 

9. NOTIONAL INVESTMENT

Notional Investments available

9.1 The Principal Company shall choose one or more Notional Investments
available under the Plan. In choosing the Notional Investments, the Principal
Company shall take into account a variety of factors including, without
limitation, the Principal Company’s own business interests and its relations
with the Notional Investments or parties affiliated with the Notional
Investments.

9.2 The Principal Company has no obligation to select Notional Investments based
on its expectation as to their potential rate of return or any other criteria.
In electing to participate in the Plan, each Participant shall be deemed to
acknowledge the existence of actual and potential conflicts of interest with the
Principal Company and waive any claim with respect to the existence of any
conflict of interest and the Principal Company may require each Participant to
affirmatively make such acknowledgment and waiver.

 

6



--------------------------------------------------------------------------------

9.3 The Principal Company may, from time to time, change the Notional
Investments available to Participants or allocate a Participant’s Notional
Account to different Notional Investments than those selected by the
Participant. Nothing in the Descriptive Materials shall be construed to confer
on a Participant the right to continue to have any particular Notional
Investment option available for purposes of measuring the value of the
Participant’s Notional Account.

Participant elects allocation to Notional Investments

9.4 A Participant’s Notional Account shall be deemed to be allocated among one
or more Notional Investments in such proportions as indicated by the Participant
in a form acceptable to the Principal Company. This deemed allocation is made
exclusively for the purpose of determining the value of the Participant’s
Notional Account from time to time. The proportions in which the Notional
Account is allocated will apply at the time the election form is submitted, and
the actual proportions in which the value of the Notional Account is allocated
may change over time as a result of the performance of the Notional Investments.

9.5 A Participant may change the deemed allocation of the Participant’s Notional
Account among the Notional Investments then available under the Plan in
accordance with procedures and at such times as established by the Principal
Company from time to time, provided however that:

 

(a) the Principal Company may determine the frequency of reallocations;

 

(b) the Principal Company may determine the minimum percentage of the
Participant’s Notional Account that is required to be allocated to any single
Notional Investment; and

 

(c) the Principal Company may determine the minimum percentage of the
Participant’s Notional Account that is required to be allocated to one or more
Notional Investments; and

 

(d) no reallocation that a Participant requests shall be honoured to the extent
that it would conflict with the minimum allocation requirements that the
Principal Company may establish from time to time.

9.6 The Principal Company shall not be liable for any loss arising from a
Participant’s choice of Notional Investment(s). The Participant will be solely
responsible for any such choice.

Information

9.7 The Notional Investments available from time to time will be indicated on
the Principal Company’s website or through other means that the Principal
Company shall determine and communicate to Participants from time to time.

 

7



--------------------------------------------------------------------------------

9.8 The Principal Company may provide a Participant with a description of the
Notional Investments and their historical returns. However, the Principal
Company is not responsible for actions, statements or performance of the
Notional Investments, and shall not be required to advise on or monitor the
performance of any Notional Investment.

Performance

9.9 The performance of each Notional Investment shall reflect all of the fees
and costs of providing the underlying notional investments, including, without
limitation, placement agent and brokerage fees, or such notional fees as the
Principal Company deems appropriate. If the Principal Company provides such
services, the appropriate fee shall be reflected.

9.10 The Principal Company may act as the investment advisor or provide other
services in relation to the Notional Investments and receive fees for providing
these services. Fees paid will reduce the performance of the Notional
Investment.

Amounts at Risk

9.11 The value of a Participant’s Notional Account is subject to risk at all
times based upon the performance of the Notional Investments to which the
Participant’s Notional Account is allocated. If the value of a Participant’s
Notional Investments decreases in the future, the value of the Participant’s
Notional Account may be lower than the aggregate of the notional contributions
in respect of the Participant.

9.12 Although a Participant will not be an investor in the underlying
investments of the elected Notional Investments, a Participant’s Notional
Account will be subject to gains and losses attributable to the performance of
the selected Notional Investments.

9.13 Payment of the benefits under the Plan is also subject to the risks
associated with the Participant’s status as an unsecured general creditor of the
Principal Company as described in clause 2.4.

 

10. RETIREMENT BENEFITS

Normal retirement

10.1 On a Participant’s Normal Retirement Date, the Principal Company will apply
the Participant’s Notional Account to provide the Participant with a pension
payable for the remainder of the Participant’s life. The Principal Company may
at its discretion defer the payment of the pension to a date later than the
Participant’s Normal Retirement Date.

Late retirement

10.2 If the Participant remains in Employment after his Normal Retirement Date,
the Participant may elect to defer receipt of his benefits to a later date but
not later than the date he leaves Employment. The Principal Company may at its
discretion defer the payment of the pension to a date later than the date he
leaves Employment.

 

8



--------------------------------------------------------------------------------

10.3 For the purposes of clause 10.2, the Principal Company will treat a
Participant who has not left Employment before reaching the age of 75 as having
left Employment on reaching that age for the purposes of the Plan.

10.4 If the Participant leaves Employment before his Normal Retirement Date, the
Participant may only elect to defer receipt of his benefits to a date later than
Normal Retirement Date with the approval of the Principal Company.

Early retirement

10.5 The Principal Company can apply the Participant’s Notional Account under
clause 17 to provide retirement benefits before the Normal Retirement Date if
the Principal Company has agreed with the Participant that he can have immediate
benefits from the Plan. This clause 10.5 will only apply:

 

(a) if the Participant has attained his Earliest Retirement Date; or

 

(b) if the Participant is suffering from physical or mental impairment such that
the Principal Company considers, having regard to the advice of a suitably
qualified medical practitioner, is serious enough to prevent a Participant from
following his normal occupation or to seriously impair his earning ability on a
permanent basis.

10.6 The benefits on early retirement under clause 10.5 are an alternative to
the benefits on leaving the Plan at the Normal Retirement Date under
clause 10.1.

 

11. COMMUTATION

11.1 If the Principal Company in its sole discretion decides and on such terms
and conditions as it may specify, a Participant’s pension may be commuted, in
whole or in part, in exchange for a lump sum provided that, subject to clause
2.2, the status of the Plan as a Retirement Benefits Scheme in respect of that
Participant is not prejudiced by such payment. The Principal Company may in
accordance with clause 21 make any statutory deductions for any tax and / or
national insurance contribution liability from the lump sum.

 

12. BENEFITS ON DEATH BEFORE NORMAL RETIREMENT DATE

Member in Employment

12.1 If a Participant dies before his Normal Retirement Date and before leaving
Employment, a lump sum shall, with the consent of the Principal Company, be paid
to the Participant’s Beneficiaries in such proportions as the Principal Company
may decide. Unless the Principal Company decides otherwise, the lump sum shall
be equal to:

 

(a) the value of the credits made to the Participant’s Notional Account under
clause 8.1 that are Special Discretionary Contributions, adjusted in accordance
with clause 9; and

 

9



--------------------------------------------------------------------------------

(b) subject to clause 12.2 below, an amount equal to four times the
Participant’s Benefit Salary, unless the Participant is a Pre-April 2006 Main
Plan Member, in which case this amount will not be payable.

12.2 Where the amount paid to a Participant who is a Pre-April 2006 Main Plan
Member under the Main Plan is less than four times the Participant’s Benefit
Salary as a result of the operation of Rule 34(A) of the Main Plan, an amount
will be paid under the Plan so that the total amount paid to the Participant
under the Main Plan and the Plan is equivalent to four times the Participant’s
Benefit Salary.

12.3 Where clause 12.1 applies, the Principal Company may in its absolute
discretion, though is not required to, provide other benefits in respect of the
Participant, or procure that such benefits are provided, of an amount and in
such form as it determines to be appropriate.

Member not in Employment

12.4 If a Participant dies before his Normal Retirement Date but after leaving
Employment, a lump sum calculated in accordance with clause 12.1(a) shall, with
the consent of the Principal Company, be paid to the Participant’s Beneficiaries
in such proportions as the Principal Company may decide.

 

13. BENEFITS ON DEATH AFTER PENSION HAS BECOME PAYABLE

13.1 If the conditions referred to in clause 13.2 apply, and unless the
Principal Company and the Participant agree otherwise (in a form prescribed by
the Principal Company from time to time), if a Participant dies following the
first instalment payment of the benefit made pursuant to clause 17, a lump sum
equal to the amount set out in clause 13.3 shall be paid to the Participant’s
Beneficiaries.

13.2 The conditions are:

 

(a) the Participant’s benefit is provided as a pension;

 

(b) the Participant has elected, in a form acceptable to the Principal Company
and subject to such conditions as the Principal Company shall determine
(including any reduction to the amount of pension payable to the Participant
that the Principal Company determines to be appropriate), that the pension will
be guaranteed for a minimum period not exceeding 10 years; and

 

(c) unless the Principal Company determines otherwise, the Principal Company has
secured its liability to provide the pension to the Participant through the
purchase or maintenance of an insurance policy or annuity policy (whether or not
that policy is in the name of the Participant).

13.3 The amount of the lump sum payable under clause 13.1 shall be equal to the
remaining instalments of the Participant’s pension payable to the end of the
minimum guaranteed period chosen by the member in accordance with clause
13.2(b), but in any event shall not exceed the amount payable under any
insurance policy or annuity policy (see clause 18.2 below).

 

10



--------------------------------------------------------------------------------

14. BENEFICIARIES OF DEATH BENEFITS

14.1 A Participant may make a written designation of one or more Designated
Beneficiaries to receive all or part of the benefits to be paid under the Plan
in the event of the Participant’s death.

14.2 To make a Designated Beneficiary designation, a Participant must complete
and submit a designation of beneficiary in a form acceptable to the Principal
Company.

14.3 A Participant may revoke or change the Designated Beneficiary designation
at any time.

14.4 If a Participant does not designate a Designated Beneficiary to which
benefits are to be paid upon the Participant’s death, or if no Designated
Beneficiary survives a Participant, any amount payable under clause 12 or 13
subsequent to the Participant’s death shall be held by the Principal Company in
trust to pay or apply it to one or more of the Participant’s Default
Beneficiaries or for their benefit in such shares and in such manner as the
Principal Company decides, or to pay it to the Participant’s personal
representative. For these purposes:

 

(a) if the Principal Company has not been able to trace any Default
Beneficiaries within two years of the Participant’s death and no personal
representative has been appointed to the Participant’s estate, and/or if any sum
payable under this clause would be payable to the Crown, the Duchy of Lancaster
or the Duke of Cornwall, the Principal Company will retain the amount;

 

(b) in the exercise of its discretion under this clause, the Principal Company
can pay a lump sum (or part of it) to a person who is under age 18 or to the
trustees of a trust for the benefit only of one or more of the Participant’s
Default Beneficiaries. The trust can be of a discretionary nature or include a
provision allowing its trustees to charge remuneration. A receipt given by any
person to whom a payment is made will be a complete discharge to the Principal
Company for that payment; and

 

(c) the Principal Company can decide that any expenses incurred in connection
with the provisions of this clause or any payment or application under this
clause may be deducted from the relevant payment on a basis to be decided by the
Principal Company.

14.5 If a Beneficiary survives a Participant but dies prior to the completion of
the payments contemplated to be made to that Beneficiary under clauses 12 and
13, the unpaid portion of such payments at the death of the Beneficiary shall be
paid to the Beneficiary’s estate.

14.6 If there is any question as to the identity of any Designated Beneficiary
to receive payment, the Principal Company may determine to pay the Participant’s
personal representative. The Principal Company’s determination shall be binding
and conclusive on all persons, and the Principal Company shall have no further
liability to anyone with respect to such payment.

 

11



--------------------------------------------------------------------------------

15. BENEFITS ON WITHDRAWAL

15.1 If the Participant’s Employment terminates before the Normal Retirement
Date otherwise than by death and in circumstances where the Participant does not
receive benefits payable on early retirement under clause 10.5 (Early
retirement), the Participant shall be entitled to receive benefits in accordance
with clauses 10 and 11, as appropriate.

 

16. PENSION INCREASES

16.1 A pension in payment to any Participant may be increased by such amount as
the Principal Company may determine from time to time at its sole discretion
(including such rate of increase as is provided under any annuity held for the
purposes of the Plan or purchased in respect of the Participant) provided that
the status of the Plan as a Retirement Benefits Scheme in respect of that
Participant is not prejudiced by such payment.

 

17. PAYMENT OF BENEFITS

17.1 All payments under the Plan shall be in Pounds Sterling. Participants shall
have no right to any other form of payment. The Principal Company may, but shall
not be obliged to, provide benefits in any currency other than Pounds Sterling
on terms to be agreed between the Principal Company and the Participant.

17.2 All pensions provided under this Plan, shall be paid by equal monthly
instalments on such date as the Principal Company may decide or at such other
intervals as may be agreed.

17.3 All payments of benefit shall, unless otherwise determined by the Principal
Company, be made by bank credit transfer.

17.4 A Participant shall have no rights to make withdrawals or loans from the
Participant’s Notional Account for any reason.

 

18. INSURANCE AND OTHER ANNUITIES AND INVESTMENTS

18.1 The Principal Company may from time to time at its discretion (but shall
not be obliged to) provide benefits payable under the Plan, or secure its
liabilities under the Plan, through the purchase or maintenance of such
insurance policies or assets as the Principal Company considers appropriate.
Such insurance policies or assets may be in the name of the Principal Company,
the Participant or any other party that the Principal Company selects.

18.2 If the Principal Company secures its liability to provide any benefit or
part of a benefit under clauses 12 or 13 above through the purchase or
maintenance of insurance policies on the lives of any Participant or any other
assets, the Principal Company’s liability to provide that benefit or part of a
benefit shall be subject to its receiving sufficient funds from those insurance
policies or assets.

 

12



--------------------------------------------------------------------------------

18.3 Where the Principal Company provides an insurance policy or annuity policy
that secures a benefit or part of a benefit in the name of the Participant, the
Principal Company shall be discharged from all liability to provide that benefit
or part of a benefit to or in respect of that Participant once they have
purchased that policy.

 

19. PROVIDING BENEFITS UNDER OTHER SCHEMES

19.1 The Principal Company may discharge its liability to provide a benefit or
part of a benefit to a Participant under the Plan by making arrangements to
provide that benefit or part of a benefit under any other scheme or arrangement
(including without limitation the Main Plan).

 

20. FORFEITURE

20.1 Any lump sum benefit or instalment of pension payable to or in respect of a
person entitled to benefits under the Plan shall be forfeited if not claimed
within six years after the date on which the benefit first becomes due and
payable, save that the Principal Company may at its discretion pay all or any
part of such benefits notwithstanding that they may have been so forfeited.

 

21. DEDUCTION OF TAX

21.1 The Principal Company can deduct from any payment from the Plan any tax or
national insurance contributions for which it may be accountable in consequence
of the payment.

 

22. MONETARY OBLIGATIONS OF PARTICIPANTS

22.1 The Principal Company may deduct an amount from the Participant’s Notional
Account equal to the amount that the Principal Company certifies is due to it.

22.2 However, if and to the extent that the Plan is a Retirement Benefits
Scheme, this clause 22 is subject to section 91 of the Pensions Act 1995. In
that event:

 

(a) the Principal Company can apply this clause 22 if the Participant has a
monetary obligation to the Principal Company in respect of his criminal,
negligent or fraudulent act or omission, or arising out of a payment made in
error in respect of the Participant’s benefit under the Plan; and

 

(b) the amount of the deduction will not exceed the lesser of the amount of the
obligation and the Participant’s Notional Account unless they would be allowed
to include it under section 91 of the Pensions Act 1995.

22.3 The Principal Company will not apply this clause 22 to any part of the
Participant’s Notional Account that represents a benefit that has operated to
exclude the right to or reduce the amount of a redundancy payment to which the
Participant would otherwise be entitled under Part XI of the Employment Rights
Act 1996.

 

13



--------------------------------------------------------------------------------

22.4 The Principal Company will if possible give a Participant to whom clause 22
applies a certificate showing the amount by which the Participant’s Notional
Account is reduced.

 

23. SUSPENSION

23.1 This clause 23 applies if a benefit is payable direct from the Plan to a
Beneficiary who is under 18 years of age or is unable to act because of physical
or mental incapacity, as certified by a qualified medical practitioner. In that
event, the Principal Company can pay or apply any part of it for the benefit of
the Beneficiary or any of his dependants in any manner they think appropriate,
including directing that all or part of the benefit be held by itself or other
trustees on such trusts (including discretionary trusts) and with such powers
and provisions (including powers of selection and variation) as the Principal
Company sees fit, or paying all or part of the benefit to the trustees of any
other existing trust.

23.2 The Principal Company can also hold any part of the benefit until the
Beneficiary reaches 18 years of age or is able to act, or, if he dies before
that age, for the benefit of his estate.

23.3 In addition the Principal Company can pay all or any part of a benefit to
the parent or guardian of a beneficiary who is under 18 years of age or unable
to act or to any other person who the Principal Company considers is responsible
for his maintenance. They will pay the benefit (or part of it) on the basis that
the person receiving it will use it towards meeting the expenses of the
household in which the Beneficiary resides or in some other manner for his
maintenance.

23.4 The receipt of the person to whom any payment is made will be a complete
discharge to the Principal Company for that payment.

Non-transferability

23.5 A Participant may not assign, sell, garnish, transfer, pledge or encumber
the Participant’s interests in the Plan, other than by will or the laws of
descent and distribution.

23.6 The prohibition in clause 23.5 above includes any assignment or other
transfer that purports to occur by operation of law or otherwise.

23.7 During a Participant’s lifetime, payments shall be made only to the
Participant.

23.8 The term and conditions of the Plan are binding on, and shall benefit, the
Principal Company and its successors and assignees, and the Participants, their
Beneficiaries, heirs, legatees and personal representatives.

23.9 The Participant’s benefits shall be reduced where necessary to comply with
any order or provision for pension sharing on divorce, as is mentioned in
section 28(1) of the Welfare Reform and Pensions Act 1999 or Article 25(1) of
the Welfare Reform and Pensions (Northern Ireland) Order 1999.

 

14



--------------------------------------------------------------------------------

23.10 If and to the extent that the Plan is a Retirement Benefits Scheme, this
clause 23 is subject to sections 91 to 93 of the Pensions Act 1995 (Assignment,
forfeiture, bankruptcy etc).

 

24. CHANGE OF PRINCIPAL COMPANY

24.1 Any employer of any of the Participants (or its holding company) may with
the consent of the Principal Company by deed become the Principal Company for
the purposes of the Plan.

 

25. TERMINATION

25.1 The Principal Company may, at any time, terminate the Plan in whole or in
part as to some or all Participants.

25.2 Following the termination of the Plan, the Principal Company may permit
existing Participants’ Notional Accounts to remain in the Plan, subject to their
applicable terms and conditions, or secure the benefits through the purchase of
annuities or insurance policies.

 

26. CONFLICTS WITH DESCRIPTIVE MATERIALS

26.1 In the event of any conflict or inconsistency between this Deed and any
Descriptive Materials, this Deed shall govern and any Descriptive Materials
shall be interpreted to minimize or eliminate any such conflict or
inconsistency, provided however that to the extent the Principal Company amends
or modifies any term or definition set forth herein, it shall use reasonable
endeavours to notify the Participants affected.

 

27. GOVERNING LAW

27.1 This Deed is governed by and shall be construed in accordance with English
law.

IN WITNESS whereof this DEED was executed and delivered on the date written
above.

EXECUTED as a DEED under

the COMMON SEAL of

MORGAN STANLEY UK LIMITED

in the presence of:

 

  Director:  

/s/ [Name]

  Director/Secretary:  

/s/ [Name]

 

15